Opinion issued October 15, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00481-CV
                           ———————————
          IN THE INTEREST OF D. G.-J., C.B. AND A. J., Children



                   On Appeal from the 306th District Court
                          Galveston County, Texas
                       Trial Court Case No. 12CP0033


                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued.    Further, although appellants failed to include a certificate of

conference in their motion, more than 10 days have passed and no party has

responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.



                                 PER CURIAM
Panel consists of Justices Jennings, Sharp, and Brown.




                                        2